         Case 1:21-mj-00466-RMM Document 20-1 Filed 08/16/21 Page 1 of 3




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     August 16, 2021


 Charles Anton George, Esq.
 George Law Firm, LLC
 Maritime Law Group
 P.O. Box 354
 MT. Pleasant, SC 29465-0354

 Dennis E. Boyle, Esq.
 Blerina Jasari, Esq.
 1050 Connecticut Ave, Suite 500
 Washington, DC 20036

         Re:     United States v. John Hubert Getsinger, Jr. and Stacie Ann Hargis-Getsinger,
                 Case No. 1:21-mj-00466-RMM

 Dear Counsel:

        This letter summarizes the discovery that was served by USAFx in this case on August
 16, 2021 through USAfx consisting of a video that includes the defendants on U.S. Capitol
 grounds on January 6, 2021.

a.   A screen shot of the file is below-
        Case 1:21-mj-00466-RMM Document 20-1 Filed 08/16/21 Page 2 of 3




        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        Some defense counsel in the Capitol Breach cases have requested information that they
claim suggests a member (or members) of law enforcement allowed people to enter or remain in
the Capitol or on restricted grounds, acted friendly or sympathetic to the rioters, or otherwise
failed to do their jobs. As an initial matter, we do not believe that such information is
exculpatory as to guilt or punishment within the meaning of Brady v. Maryland, 373 U.S. 83
(1973). Nevertheless, the government possesses some information that arguably could be
responsive to these requests. Out of an abundance of caution, the government will be making
such information available to you, if it has not done so already.
                                                 2
        Case 1:21-mj-00466-RMM Document 20-1 Filed 08/16/21 Page 3 of 3




        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant disclose prior statements of any witnesses defendant intends to call to testify at any
hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if defendant
plans to use one of the defenses referenced in those rules. Please provide any notice within the
time period required by the Rules or allowed by the Court for the filing of any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                    Sincerely,


                                                    /s/ Anthony L. Franks
                                                    Anthony L. Franks
                                                    Assistant United States Attorney




                                                3
